Citation Nr: 1008557	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
decedent's death.

2.  Entitlement to service connection for the cause of the 
decedent's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in February 1985.  The decedent 
had recognized guerrilla service from October 1944 to October 
1945, and subsequent service with the Philippine Commonwealth 
Army through June 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Manila, the 
Republic of the Philippines, that determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for the 
decedent's death (one basis for dependency and indemnity 
compensation (DIC)).

Although it appears that the RO has adjudicated the 
previously denied claim for service connection for the cause 
of the decedent's death on the merits, regardless of how the 
RO ruled on the question, the Board must determine for 
purposes of jurisdiction whether there is new and material 
evidence sufficient to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a January 2005 decision, the Board denied the 
appellant's claim for the cause of the decedent's death; in 
March 2005, the Board denied the appellant's motion for 
reconsideration of its January 2005 decision.  In an April 
2007 decision, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's denial of the 
appellant's claim, and thus the January 2005 decision is 
final.

2.  Evidence received since the March 2005 Board decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for the cause of the decedent's death, and 
it raises a reasonable possibility of substantiating the 
claim.

3.  The decedent died in February 1985, at the age of 65.  
According to the death certificate, the immediate cause of 
death was Koch's, pulmonary (i.e., pulmonary tuberculosis 
(PTB)).

4.  The first objective medical evidence of a diagnosis of 
PTB was in 1985.

5.  The competent and objective medical evidence 
preponderates against a finding that a pulmonary disorder, 
including tuberculosis, was manifested during the decedent's 
period of active military service or within 3 years (as to 
the pulmonary tuberculosis) after his separation from 
service.

6.  At the time of his death, the decedent had no service-
connected disability.

7.  No medical evidence has been submitted or identified 
which would demonstrate that the decedent's death was related 
to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence received since the March 2005 Board decision in 
support of the claim for service connection for the cause of 
the decedent's death is new and material; accordingly, this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or [her] death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected."  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by a 
letter dated in November 2007.  Complete notice was sent in 
February 2009 and the claim was readjudicated in a May 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993), 4 Vet. App. at 392-94; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

I.  Reopening a Claim for Service Connection for the Cause of 
the Decedent's Death 

The appellant essentially claims that the decedent was 
treated for pulmonary tuberculosis (PTB) starting in 1946 or 
1947, shortly after his discharge from active service, and 
eventually died as result of Koch's, pulmonary.  (The Board 
notes that Koch's bacillus is synonymous with Mycobacterium 
tuberculosis.  See Stedman's Medical Dictionary, 27th ed., 
2000, at 180.)

The appellant's original claim for service connection for the 
cause of the decedent's death was denied in a January 2005 
Board decision.  In March 2005, the Board denied the 
appellant's motion for reconsideration of its January 2005 
decision.  

The appellant then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2007 
decision, the Court affirmed the Board's denial of the 
appellant's claim for service connection for the cause of the 
decedent's death, and thus the January 2005 decision is 
final, with the exception that the claim may be reopened if 
new and material evidence has been submitted, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 7104, 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, 
by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the file at the time of the prior 
March 2005 Board decision includes service treatment records 
from the decedent's period of active duty which are negative 
for pulmonary tuberculosis, private medical records as well 
as the decedent's death certificate reflecting that he had 
pulmonary tuberculosis (PTB) at the time of his death in 
February 1985, and private medical records dated in 2003 and 
2004 to the effect that the decedent was treated for PTB 
beginning in 1945 or 1946.

In June 2007, the appellant filed an application to reopen 
the previously denied claim for service connection for the 
cause of the decedent's death.  In a January 2008 rating 
decision (currently on appeal), the RO denied the claim.  

Evidence associated with the claims folder since the March 
2005 Board decision includes a January 2006 affidavit by 
I.C.E., MD, to the effect that during the war, the decedent 
was often wet and was deprived of food, which predisposed him 
to illnesses because his resistance to infection lowered.  
She said that while he was fighting he had contact with 
others who were coughing out blood.  She stated, "Being in 
contact with his sick companions, with his immune system 
compromised and resistance lowered, he developed PTB.  Right 
after the war, he had hemoptysis or coughing out of blood.  
Besides, he had chest pain and back pain.  He was always 
coughing, with fever and poor appetite."  She concluded, 
"In my opinion, [the decedent], has service connected 
illness namely Pulmonary Tuberculosis."
By a letter dated in September 2008, I.C.E., MD, noted that 
she was a psychiatrist.  She said that the basis for relating 
the cause of the decedent's death to military service was the 
history of patient's cough with bloody sputum during and 
after the war.  She said she never treated him.

Additional evidence submitted since the March 2005 Board 
decision also includes statements by the appellant, her 
daughter, and friends, to the effect that they recalled the 
decedent coughing up blood in 1947.

The Board previously denied service connection for the cause 
of the decedent's death because there was no medical evidence 
of treatment or a diagnosis of PTB in service or for many 
years afterward, and as the medical opinions of record were 
unsupported by clinical evidence.  The January 2006 private 
medical opinion by Dr. E. links the decedent's terminal PTB 
with his service.  This evidence is new in that it has not 
been previously received and material in that it relates to 
an unestablished fact necessary to substantiate the 
underlying claim for service connection; that is, that the 
decedent's PTB was related to service.  This evidence is 
presumed credible for the purpose of establishing whether new 
and material evidence has been submitted.  See Justus, supra.  
It thus raises a reasonable possibility of substantiating the 
claim and the claim is reopened.

The Board has considered whether adjudicating the claim on a 
de novo basis at this time would prejudice the appellant.  In 
this case, the appellant has been provided with pertinent 
laws and regulations regarding service connection.  She has 
been given the opportunity to review the evidence of record 
and submit arguments in support of her claim.  Her arguments 
have focused on the issue of service connection.  Therefore, 
the Board can proceed with this claim without prejudice to 
the appellant.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard, 4 Vet. App. at 384. 

II.  Service Connection for the Cause of the Decedent's Death

Law and Regulations

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

To establish service connection for the cause of the 
decedent's death, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service connection for tuberculosis will be rebuttably 
presumed if it is manifest to a compensable degree within 
three years after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of activity 
on comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation, or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
3.374(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the decedent died in February 1985.  
According to the certificate of death, dated that month, the 
immediate and only noted cause of his death was Koch's, 
pulmonary.  At the time of the decedent's death, he had no 
service-connected disabilities.

According to an examination performed in October 1945 and 
associated with the decedent's Personnel Record of the Army 
of the Philippines, a lung disorder was not noted.  On an 
Affidavit for Philippine Army Personnel, also dated in 
October 1945 and signed by the decedent, he did not report 
having any wounds or illnesses.

The decedent was hospitalized at the Bicol Medical Center on 
February 16, 1985, discharged on February [redacted], 1985, and died 
the same day, according to a January 2003 certification from 
the Bicol Medical Center.  He was diagnosed with PTB (TB 
meningitis).

A January 2003 written statement from F.N. is to the effect 
that he was a close friend of the decedent, whom he 
accompanied for medical treatment after the war, and that the 
decedent was treated for PTB, meningitis and rheumatism from 
1947 to 1985.

In a February 2003 written statement from the Bicol Medical 
Center, it was noted that the decedent was treated from 
February 16 to [redacted], 1985, and diagnosed with PTB.

In March 2003, the NPRC certified that the decedent had 
military service with the recognized guerrillas from October 
20, 1944, to October 10, 1945, and subsequent service with 
the Philippine Commonwealth Army through June 1946.

A March 2003 certification (AGNR2) from the general 
headquarters of the Armed Forces of the Philippines indicates 
that the decedent entered service in October 1944.

In her May 2003 notice of disagreement, the appellant said 
that the decedent was treated for PTB in 1947 at a private 
hospital that no longer exists, and that the treatment 
records are unavailable.

In a November 2003 statement, the appellant indicated that 
she submitted a case summary of the decedent's medical 
records, prepared by T.B.P., M.D., whose husband (also a 
doctor, who died in the 1980s) treated the decedent.

Dr. T.B.P. prepared the November 2003 summary from her and 
her husband's medical records.  It appears that Dr. T.B.P. 
treated the decedent beginning in March 1965, and her husband 
treated him beginning in 1946.

According to the November 2003 medical records summary, from 
October 1945 to February 1955, the decedent was treated for 
PTB, nervousness, and sleep difficulty. Dr. T.B.P. indicated 
that in November 1946, December 1947, May 1948, August 1949, 
January 1950, and February 1950, the decedent was diagnosed 
with PTB with meningitis and apparently treated by her 
husband.  Dr. T.B.P. treated the decedent from March 1965 to 
January 1985, and noted diagnoses of PTB in January 1969 and 
July 1980.  The doctor did not provide copies of any clinical 
records regarding the decedent's medical treatment.

In a January 2004 letter to the appellant, the RO requested 
that Dr. T.B.P. submit the decedent's complete medical 
records regarding his treatment from 1946 to 1985. The RO 
offered to assist the appellant in obtaining these records.

In the April 2004 supplemental statement of the case, the RO 
noted its request for the decedent's medical records and that 
Dr. T.B.P. was known to "constantly submit questionable 
medical evidence" that was not supported by actual treatment 
records.

In a May 2004 signed statement, Dr. R.L. said that the 
decedent was treated for PTB in 1946 and 1947 and from 1950 
to 1985, and that the decedent's medical records were 
destroyed when a typhoon flooded the town.  A note typed on 
this statement indicates that the doctor no longer practiced 
medicine, did not renew his license, and was more than 86 
years old.

In a separate May 2004 signed medical opinion, Dr. R.L. said 
that the decedent acquired PTB during service and died of 
Koch's pulmonary.  The physician opined that the decedent 
died of a service-connected illness that was PTB or Koch's 
pulmonary.  A note typed on this statement indicates that Dr. 
R.L. was 86 years old and no longer practiced medicine.

Of record is a January 2006 affidavit by I.C.E., MD, to the 
effect that during the war, the decedent was often wet and 
was deprived of food, which predisposed him to illnesses 
because his resistance to infection lowered.  She said that 
while he was fighting he had contact with others who were 
coughing out blood.  She stated, "Being in contact with his 
sick companions, with his immune system compromised and 
resistance lowered, he developed PTB.  Right after the war, 
he had hemoptysis or coughing out of blood.  Besides, he had 
chest pain and back pain.  He was always coughing, with fever 
and poor appetite."  She concluded, "In my opinion, [the 
decedent], has service connected illness namely Pulmonary 
Tuberculosis."
By a letter dated in September 2008, I.C.E., MD, noted that 
she was a psychiatrist.  She said that the basis for relating 
the cause of the decedent's death to military service was the 
history of patient's cough with bloody sputum during and 
after the war.  She said she never treated him.

The Board notes that under certain circumstances lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay- observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau, supra.  
The Courts have in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

The appellant has submitted additional statements dated in 
2006, 2007 and 2008 by her daughter, friends, and herself, 
collectively to the effect that they recalled the decedent 
coughing up blood in 1947, or after service.  While these 
individuals are competent to report witnessing the decedent 
coughing up blood, the Board notes that the appellant and 
other affiants did not report witnessing the decedent 
coughing up bloody sputum in the late 1940s in any of the 
multiple written statements dated from 2002 to 2005.  
Moreover, given the intervening period of approximately 60 
years between the purported bloody cough and the first 
reports of it, as well as the lack of such reports in the 
many 2002 - 2005 statements, the Board finds that these more 
recent statements are incredible.

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the decedent's death was related to 
military service.

The appellant maintains that the decedent was treated for PTB 
in 1946 and 1947, within one or two years of his discharge, 
and that it caused the pulmonary Koch's (otherwise known as 
pulmonary tuberculosis, or PTB) from which he died in 
February 1985.  However, the evidence of record reveals that, 
when examined in October 1945, prior to leaving service, the 
decedent's lungs and heart were normal and a chest-X-ray was 
negative.  Further, while a November 2003 written statement 
from Dr. T.B.P. purports to indicate that the decedent was 
treated since 1946 for PTB, no contemporaneous clinical, 
laboratory, or X-ray records were provided. Although the May 
2004 statements from Dr. R.L are to the effect that the 
decedent was treated since 1946 for PTB, again, there are no 
contemporaneous laboratory test results or other clinical 
records to support his diagnoses, nor is there record 
evidence that a chest X-ray was taken at that time.  The 
January 2006 medical opinion by Dr. I.C.E., linking the 
decedent's PTB with service is based, by her own report, 
solely on the reported history of his having a cough with 
bloody sputum.

Further, the first clinical evidence of PTB was the January 
2003 statement from Bicol Medical Center indicating that the 
decedent was treated for PTB in February 1985, some 40 years 
after the his discharge from service.

In support of her claim, the appellant points to Dr. T.B.P.'s 
November 2003 medical summary that purports to reflect the 
decedent's medical treatment for PTB, starting in 1946.  
However, as noted above, in January 2004, the RO advised the 
appellant of the need to obtain Dr. T.B.P.'s clinical records 
regarding the decedent's treatment and offered to assist her 
efforts to obtain them, but no treatment records were 
received.  Then, the appellant submitted the May 2004 
statements from Dr. R.L., who said there were no longer any 
available records regarding the decedent's medical treatment 
because the records were destroyed in a typhoon.  But, 
neither Dr. T.B.P., nor Dr. R.L. provided an explanation of 
the medical opinion offered in their respective November 2003 
and May 2004 written statements.  The physicians did not 
provide a clinical basis for their opinions that the decedent 
was treated for PTB in 1946 and 1947 and thereafter, which 
played a contributory role in causing his death.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

With regard to the opinions of Drs. T.B.P. and R.L, the Board 
finds that these physicians did not clearly attribute the 
decedent's PTB to military service.  Rather, Dr. T.B.P. 
merely suggested that the decedent's PTB began in 1946 or 
1947, but did not provide any laboratory or other clinical 
records to support that assertion. In fact, when the 
appellant was pressed by the RO for clinical records to 
support her opinion, no records were provided.

While Dr. R.L. was more specific, his opinion was also 
unsupported by clinical evidence and he said clinical records 
were destroyed in a typhoon.  Thus, Dr. R.L. did not provide 
clinical evidence to support his belief, and his opinion, 
although doubtless sincerely rendered, is, for that reason, 
not accorded great weight by the Board.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008), Bloom v. West, Black v. 
Brown, supra.  

As noted, Dr. I.C.E., a psychiatrist, stated that she never 
treated the decedent and based her opinion solely on the 
history reported by the appellant and others.  The Board 
notes that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Additionally "a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional."  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  A medical opinion cannot be disregarded solely 
on the rationale that the medical opinion is based on a 
history provided by the appellant.  See Coburn v. Nicholson, 
19 Vet. App. 427 (2006). However, the Board may reject a 
medical opinion if the Board finds that other facts present 
in the record contradict the facts provided by the claimant 
that formed the basis for the opinion.  The Board should 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

The Board finds that Dr. I.C.E.'s opinion is of little 
probative value, as it is based solely on unsubstantiated and 
incredible accounts of a bloody cough in the late 1940s, as 
her specialty is psychiatry, not infectious diseases, and 
finally, as she admittedly never treated the decedent.  Her 
opinion is likewise not supported by clinical evidence.

Accordingly, the Board finds that the preponderance of the 
objective and competent medical evidence is against the claim 
for service connection for the cause of the decedent's death.  

The appellant maintains that the decedent had PTB in 1946 
that led to the Koch's pulmonary that led to his death.  We 
recognize the appellant's sincere belief that the decedent's 
death was related in some way to his experience in service.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998); Jandreau, supra.   

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the decedent's death.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the decedent's death, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b).

ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the decedent's death is 
reopened; the appeal is granted to this extent only.

Service connection for the cause of the decedent's death is 
denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


